Guerry, J.
Plaintiff brought suit against the City of LaGrange alleging that he was injured and damaged by reason of driving his car into a branch which had washed away the bridge, and that he could not discover that the bridge had washed away, it being in the nighttime. He alleged that he had crossed the bridge going to the picture show a short time previously, and that when he came back over the same route there were no> red lights to warn him of danger or indicate that the bridge was not safe for travel, and no one there to warn him; and that the city was negligent in erecting said bridge, in that it did not weight it down and anchor it to its supports so that it would not float away, and in that it did not erect a bridge of sufficient width to permit the water to pass under it without injuring it. The evidence showed affirmatively that the bridge had washed away between the time that the plaintiff went to the picture show and the time that he returned; and, so far as the evidence discloses, the bridge may have washed away a few minutes before the alleged injury to the plaintiff occurred. The evidence failed to show that the city had any notice that the bridge had washed away, or any notice of any alleged defects with reference to the same; but it did show that the bridge had successfully sustained traffic and resisted floods for three years immediately preceding the alleged injury. The evidence failed to show that the City of La-Grange constructed the bridge; and even failed to show that the bridge was in the City of LaGrange. “Municipalities are not insurers of the safety of their bridges, and reasonable or ordinary care is all that is required of them. . . Nor does the care required extend to extraordinary occasions beyond the ken of general experience.” 9 Corpus Juris, 474; Warren County v. Evans, 118 Ga. 200 (44 S. E. 986). The court did not err in granting a nonsuit.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.